DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruoka (JP H08-117517 A) in view of Hawkins (US 2003/0183587).
Regarding claim 1, Maruoka discloses in figures 1-2, a pipeline strainer comprising: 
a body (1) having a Y-shape (see figures 1-2) and comprising an inlet for a fluid (2), an outlet for a cleaned fluid (3), a debris drain (31), and a cavity inside of the body connecting the inlet, the outlet, and the debris drain (see interior of case 1, figure 1); 
a straining element disposed in the cavity and configured to remove particles from the fluid to provide the cleaned fluid, the straining element having an open first end and an open second end opposite the open first end (see straining element 5, figures 1-2); 
at least one magnet disposed between the open first end and the open second end of the straining element and configured to be removed from the body without 
Maruoka does not expressly provide for a baffle disposed between the magnet and the debris drain.
	Hawkins discloses in figures 1-2, a pipeline strainer (see figure) having a screen (30) with a baffle (40), the element (40) providing flow distribution ([0028-0029]) in combination with a spin plate (80) wherein the combination of elements provides for enhanced flow filtration by encouraging tangential flow filtration while offsetting undesired turbulence ([0016]).
	It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Maruoka to include the baffle and spin plate as taught by Hawkins for the purpose of providing an improved filtering process wherein the screen filters in tangential flow and is easily cleaned by the tangential flow scraping debris from the screen during a draining process. With regards to the combination with Maruoka, placement of the element (40) into Maruoka would place it between drain (31) and magnet (8).
Regarding claim 2, Hawkins further provides wherein the baffle (Hawkins, 40) comprises a cylindrical shape (see Hawkins figure 2)..
Regarding claim 3, Hawkins further provides wherein the baffle comprises an upper portion that is non-porous and a lower portion that is porous (porous lower portion encompasses area of side wall 56 that includes the outlet wall portions 54; non-porous upper portion includes side wall 56 at e.g. 42, wherein the wall is an annular solid wall).

Regarding claim 5, Hawkins further provides at least one fin disposed on the baffle (portion of wall at 52).

    PNG
    media_image1.png
    743
    871
    media_image1.png
    Greyscale

Regarding claim 6, Maruoka further discloses a drywell extending into the cavity (sheath 21), the at least one magnet (8) disposed in the drywell (illustrated in figure 1).
Regarding claim 7, Maruoka discloses in figures 1-2, a pipeline strainer comprising: 
a body (1) having a Y-shape (see figures 1-2) and comprising an inlet for a fluid (2), an outlet for a cleaned fluid (3), a debris drain (31), and a cavity inside of the body connecting the inlet, the outlet, and the debris drain (see interior of case 1, figure 1); 

a drywell extending into the cavity (sheath 21); 
at least one magnet disposed in the drywell (magnet 5).
Maruoka does not expressly provide for a baffle disposed between the drywell and the debris drain.
	Hawkins discloses in figures 1-2, a pipeline strainer (see figure) having a screen (30) with a baffle (40), the element (40) providing flow distribution ([0028-0029]) in combination with a spin plate (80) wherein the combination of elements provides for enhanced flow filtration by encouraging tangential flow filtration while offsetting undesired turbulence ([0016]).
	It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Maruoka to include the baffle and spin plate as taught by Hawkins for the purpose of providing an improved filtering process wherein the screen filters in tangential flow and is easily cleaned by the tangential flow scraping debris from the screen during a draining process. With regards to the combination with Maruoka, placement of the element (40) into Maruoka would place it between drain (31) and drywell (21).

Regarding claim 9, Hawkins further provides wherein the baffle comprises an upper portion that is non-porous and a lower portion that is porous (porous lower portion encompasses area of side wall 56 that includes the outlet wall portions 54; non-porous upper portion includes side wall 56 at e.g. 42, wherein the wall is an annular solid wall).
Regarding claim 10, Hawkins further provides wherein the pores of the lower portion are equally distributed around the lower portion (see figure 2).
Regarding claim 11, Hawkins further provides at least one fin disposed on the baffle (portion of wall at 52; note also annotated figure above with rejection of claim 5).
Regarding claim 12, Maruoka further provides wherein the at least one magnet (8) is configured to be removed from the drywell (sheath 21) without causing liquid within the cavity to drain from the pipeline strainer ([0012-0013]).
Regarding claim 13, Maruoka further provides wherein an open end of the drywell is disposed at a center of the open second end of the straining element (see figures 1-2 of Maruoka).
Regarding claim 14, Maruoka discloses in figures 1-2, a pipeline strainer comprising: 
a body (1) having a Y-shape (see figures 1-2) and comprising an inlet for a fluid (2), an outlet for a cleaned fluid (3), a debris drain (31), and a cavity inside of the body connecting the inlet, the outlet, and the debris drain (see interior of case 1, figure 1); 
a straining element disposed in the cavity and configured to remove particles from the fluid to provide the cleaned fluid, the straining element having an open first end 
a drywell extending into the cavity (sheath 21); 
at least one magnet disposed in the drywell (magnet 5) and configured to be removed from the drywell without causing liquid within the cavity to drain from the pipeline strainer ([0012-0013]);
a removable cover secured to the body (11), the removable cover comprising a first shoulder for retaining the open second end of the straining element within the cavity (see figure 1), wherein a second shoulder is in the body for retaining the open second end of the straining element (see shoulder receiving second end in figure 1); wherein an end of the drywell is disposed in the removable cover (see figure 1).
Maruoka does not expressly provide for a baffle disposed between the drywell and the debris drain.
	Hawkins discloses in figures 1-2, a pipeline strainer (see figure) having a screen (30) with a baffle (40), the element (40) providing flow distribution ([0028-0029]) in combination with a spin plate (80) wherein the combination of elements provides for enhanced flow filtration by encouraging tangential flow filtration while offsetting undesired turbulence ([0016]).
	It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to modify Maruoka to include the baffle and spin plate as taught by Hawkins for the purpose of providing an improved filtering process wherein the screen filters in tangential flow and is easily cleaned by the tangential flow scraping debris from the screen during a draining process. With regards to the combination with 
Regarding claim 15, Hawkins further provides wherein the baffle (Hawkins, 40) comprises a cylindrical shape (see Hawkins figure 2).
Regarding claim 16, Hawkins further provides wherein the baffle comprises an upper portion that is non-porous and a lower portion that is porous (porous lower portion encompasses area of side wall 56 that includes the outlet wall portions 54; non-porous upper portion includes side wall 56 at e.g. 42, wherein the wall is an annular solid wall).
Regarding claim 17, Hawkins further provides wherein the pores of the lower portion are equally distributed around the lower portion (see figure 2).
Regarding claim 18, Hawkins further provides at least one fin disposed on the baffle (portion of wall at 52; note also annotated figure above with rejection of claim 5).
Regarding claim 19, Maruoka further provides wherein an angle between a first axis of the body extending from a center of the inlet to a center of the outlet and a longitudinal axis of the straining element extending from the open first end to the open second end is greater than 0 degrees and less than 90 degrees (See figures 1-2, y shaped body).
Regarding claim 20, Maruoka further provides wherein a longitudinal axis of the drywell and the longitudinal axis of the straining element are coincident (see figures 1-2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.